Case 7:19-cv-02363-VB Document 25 Filed 05/30/19 Page lofi

 
   
 

  

F O L E Y 'U spc SDNY {301 jue @ of the Aniericas
DOCUMENT New York WY 10019

 

HOAG LUP

ELEC FRONICALE LY FILED,

cH 846,927.56
po
DATE TILED: my [30 Ao] [ig Go
“La aemearpemge RRS “Deter A. Sullivan

direct : (646) 927 5510
psullivan@foleyhoag.com

 

May 30, 2019
VIA ELECTRONIC FILING

United States District Court

The Honorable Vincent Briccetti
300 Quarropas Street

White Plains, NY 10601-4150

Re: Boss Worldwide LLC, d/b/a ALGO Online Retail v. Beau Crabill et al.
Case No, 7:19-cv-02363-VB

Dear Judge Briccetti:
We represent Plaintiff, Boss Worldwide LLC, in the above referenced action. We
write pursuant to the Court’s Order dated May 21, 2019 (Doc. 24) to inform the Court that

Plaintiff has elected to proceed by filing an Amended Complaint. The Amended Complaint
will be filed with the Court no later than 14 days from the date of this letter,

Ty. submitted,

  
   

cc: Counsel of Record via ECF

 

 
 
   
 

Hon! Vincent I’. Briccetti
United States District Judge

ATTORNEYS AT LAW BOSTON | NEWYORK | PARIS | WASHINGTON | FOLEYHOAG.COM

 
